Citation Nr: 0025632	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease, hypertension and diabetes mellitus as 
secondary to the veteran's service-connected familial 
Mediterranean fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  By rating action dated in February 1998 the Department 
of Veterans Affairs (VA) Regional Office and Insurance 
Center, St. Paul, Minnesota, confirmed and continued a 
0 percent evaluation for periodic disease, also known as 
familial Mediterranean fever and denied entitlement to 
service connection for hypertension, heart disease and 
diabetes mellitus as secondary to the service-connected 
familial Mediterranean fever.  The veteran disagreed with 
those decisions.  In February 1999 the veteran testified at a 
hearing at the regional office before a hearing officer.  In 
June 1999, the hearing officer increased the evaluation for 
the familial Mediterranean fever from 0 percent to 
20 percent.  In a May 2000 rating action the evaluation for 
the familial Mediterranean fever was increased from 
20 percent to 60 percent.  In June 2000, the veteran 
indicated that he was satisfied with the 60 percent 
evaluation for the familial Mediterranean fever and wished to 
terminate his appeal regarding that issue.  Thus, that matter 
is not in an appellate status.  He indicated that he wished 
to continue the appeal for service connection for 
hypertension, heart disease and diabetes mellitus as 
secondary to the service-connected familial Mediterranean 
fever.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Arteriosclerotic cardiovascular disease, hypertension and 
diabetes mellitus were not demonstrated during the veteran's 
active military service.  Those conditions were initially 
medically shown many years following the veteran's release 
from active duty.

2.  When the veteran was hospitalized at a private medical 
facility in November 1980 the assessments included familial 
Mediterranean fever with associated hypertension.  

3.  When the veteran was afforded a VA general medical 
examination in October 1997 the examiner expressed an opinion 
that hypertension and diabetes mellitus were not associated 
with the familial Mediterranean fever.  He stated that he 
believed the veteran's obesity was the primary reason he had 
diabetes mellitus.  

4.  The veteran's claim for service connection for 
arteriosclerotic cardiovascular disease, hypertension and 
diabetes mellitus is plausible.


CONCLUSION OF LAW

The veteran's claims for service connection for 
arteriosclerotic cardiovascular disease, hypertension and 
diabetes mellitus are well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that he was 
hospitalized in October 1969 for evaluation of abdominal 
pain.  Fever had been associated with the episodes of 
abdominal pain.  There were also headaches and occasional 
photophobia.  There had been several instances in which right 
pleuritic chest pain had been associated with the episodes.  
On physical examination various findings were recorded 
including mild guarding in the right mid and upper abdomen 
without rebound.  There was moderate generalized tenderness 
to deep palpation.  His blood pressure was 150/100.  The 
final diagnosis was periodic disease manifested by recurring 
episodes of severe, incapacitating abdominal pain associated 
with headache, severe malaise and chest pain and with or 
without fever.  It was indicated that the episodes had had 
their onset before entry onto active duty.  The medical board 
felt, however, that the condition had been aggravated by the 
veteran's active military duty.  The veteran was considered 
unfit for further military service.  

The veteran was again hospitalized by the service department 
in May 1972.  He had initially been placed on the temporary 
disability retired list in October 1970.  He had been 
referred for routine evaluation of periodic fever.  He 
continued to have attacks of nausea and dizziness, severe 
abdominal pain and fever.  He also had severe headaches.  
Various findings were recorded on physical examination 
including a blood pressure reading of 125/80.  An 
electrocardiogram was normal.  The final diagnoses included 
periodic disease.  

The veteran was again hospitalized by the service department 
in November 1973.  He was referred for a routine evaluation 
of periodic fever.  He had continued to have attacks of 
headaches, persistent abdominal pain, malaise and 
intermittent fever.  The findings on physical examination 
included a blood pressure reading of 140/90.  A chest X-ray 
study was negative.  An electrocardiogram was normal.

The veteran was examined by the VA in December 1971 and 
October 1975 and a cardiovascular disease or diabetes 
mellitus were not shown.  When he was examined by the VA in 
August 1976 two of the three blood pressure readings were 
elevated.  

In August 1997, the veteran submitted a claim for service 
connection for a heart condition with high blood pressure and 
diabetes mellitus as secondary to his service-connected 
familial Mediterranean fever.  

The regional office later received a report of the veteran's 
VA hospitalization in March 1996 for arteriosclerotic 
cardiovascular disease and diabetes mellitus.  

There was also received a November 1980 report of private 
hospitalization which reflected assessments including 
familial Mediterranean fever with associated hypertension.  

In October 1997 the veteran provided an excerpt from a 
medical publication pertaining to familial Mediterranean 
fever.  It was indicated that the condition involved 
electrocardiographic changes on occasion which were limited 
to ST-segment and T-wave changes suggesting the presence of 
pericarditis.  

The veteran was afforded a VA general medical examination in 
October 1997.  Various findings were recorded on the 
examination.  The assessments included essential 
hypertension, exogenous obesity, diabetes mellitus, coronary 
disease and periodic disease or familial Mediterranean fever.  
The examiner commented that his review of the information 
supplied by the veteran from the medical clinics of North 
America and also the most recent medical textbook showed that 
hypertension and diabetes were not associated with the 
familial Mediterranean fever.  The examiner stated he 
believed the veteran's obesity was the primary reason he had 
diabetes mellitus.  However, the medical specialty of the 
examiner was not indicated.  

During the February 1999 regional office hearing, the veteran 
testified that while he had been hospitalized at Fitzsimons 
Army Hospital a physician who was a specialist in familial 
Mediterranean fever told him that he would have problems in 
the future as a result of the disease.  He related that the 
physician had informed him that hypertension was a possible 
problem resulting from the disease.  During the hearing the 
veteran's representative requested that an opinion be 
obtained from an expert regarding whether there was any 
relationship between the veteran's heart disease, 
hypertension and diabetes mellitus and his familial 
Mediterranean fever.  

On the basis of the information of record, especially the 
November 1980 hospitalization report reflecting an assessment 
of familial Mediterranean fever with associated hypertension, 
the Board concludes that the veteran has submitted a well-
grounded claim for service connection for arteriosclerotic 
cardiovascular disease, hypertension and diabetes mellitus as 
secondary to his service-connected familial Mediterranean 
fever.  Since the regional office denied the veteran's claim 
on the basis that the claim was not well grounded, the claim 
needs to be remanded to the regional office for review of the 
veteran's claim on the merits.  Since the veteran's claim is 
well grounded, the VA also has a duty to assist him in the 
development of his claim and in this regard the Board 
believes that additional medical evidence would be desirable.   


ORDER

The veteran's claim for service connection for 
arteriosclerotic cardiovascular disease, hypertension and 
diabetes mellitus as secondary to familial Mediterranean 
fever is well grounded.  The appeal is granted to this 
extent.

REMAND


In view of the Board's decision holding that the veteran's 
claim for service connection for the conditions at issue is 
well grounded, the issues must be reviewed by the regional 
office on their merits.  The Board also believes that 
additional medical evidence would be desirable and the case 
is accordingly REMANDED to the regional office for the 
following action:

1.  The veteran should be afforded 
examinations by specialists in 
cardiovascular diseases, endocrine 
diseases and internal medicine in order 
to determine the nature and extent of his 
cardiovascular disease, diabetes mellitus 
and familial Mediterranean fever.  All 
indicated special studies should be 
conducted.  To the extent possible, the 
examiners should express opinions as to 
whether there is any relationship between 
the veteran's cardiovascular disease, 
including hypertension and diabetes 
mellitus and the familial Mediterranean 
fever.  The claims file is to be made 
available to the examiners for review.  

2.  The veteran's claims for service 
connection for arteriosclerotic 
cardiovascular disease, hypertension and 
diabetes mellitus should then be reviewed 
by the regional office on their merits.  
If the denial is continued, the veteran 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Error! Not a valid link.

